      Case 3:20-cv-02069-H-BGS Document 3 Filed 11/12/20 PageID.26 Page 1 of 3



 1   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
        JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5836; Fax: (619) 531-6005
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
     Attorneys for Defendant County of San Diego
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   HENRY BILS, individually and as         )       NO. 20-CV-2069-H-BGS
                                             )
12   Successor in Interest to NICHOLAS BILS, )       JOINT MOTION FOR EXTENSION OF
     deceased,                               )       TIME TO FILE RESPONSE TO
13                                           )       COMPLAINT
                                             )
14                Plaintiff,                 )       [CivLR 12.1; Fed. R. Civ. P. 6(b)(1)]
                                             )
15          v.                               )
                                             )       Courtroom: 15A
16                                           )       District Judge: Hon Marilyn L. Huff
     COUNTY OF SAN DIEGO, a municipal )              Magistrate Judge: Hon. Bernard G. Skomal
17   entity, Deputy AARON RUSSELL, an        )
                                             )
18   individual, and DOES 1 through 10,      )
     inclusive,                              )
19
                                                 )
20               Defendants.                     )
21
22         Plaintiff HENRY BILS (“Plaintiff”), and Defendant COUNTY OF SAN DIEGO
23   (“County”), by and through their counsel, stipulate and consent and request an order
24   providing the County an extension of time up of 90 days, until and including February
25   15, 2021, to file a response to the Plaintiff’s Complaint. CivLR 12.1; Fed. R. Civ. P.
26   6(b)(1). The County’s response to the Complaint is due on November 17, 2020.
27         There is good cause for the extension as the additional time will allow the parties
28   to attempt to resolve the case informally. Should the Court grant this request, the parties
      Case 3:20-cv-02069-H-BGS Document 3 Filed 11/12/20 PageID.27 Page 2 of 3



 1   intend to attend a mediation during the extension period. This may result in the
 2   resolution of the case prior to the filing of any motions under Federal Rule of Civil
 3   Procedure Rule 12. Therefore, it is anticipated that this extension will result in the
 4   conservation of judicial resources.
 5         Further, there is a related criminal prosecution against Defendant Aaron Russell
 6   that stems from the same underlying events as Plaintiff’s Complaint. The County also
 7   intends to file a motion to stay the action due to the pending parallel criminal
 8   proceedings. Therefore, it is anticipated that this extension will result in the conservation
 9   of judicial resources since it will permit determination of the stay motion prior to any
10   litigation regarding the pleadings or discovery.
11         The joint motion will not impact any existing court-scheduled dates or prejudice
12   any of the parties to this litigation. There have been no previous extensions.
13   DATED: November 12, 2020                THOMAS E. MONTGOMERY, County Counsel
14
                                             By: s/MELISSA HOLMES, Senior Deputy
15                                           Attorneys for Defendant County of San Diego
                                             E-mail: melissa.holmes@sdcounty.ca.gov
16
17   DATED: November 12, 2020                THE COCHRAN FIRM CALIFORNIA
18                                           By: s/BRIAN T. DUNN
19                                           Attorney for Plaintiff HENRY BILS
                                             E-mail: bdunn@cochranfirm.com
20
21
22
23
24
25
26
27
28

                                              -2-                      NO. 20-CV-2069-H-BGS
      Case 3:20-cv-02069-H-BGS Document 3 Filed 11/12/20 PageID.28 Page 3 of 3



 1                               SIGNATURE CERTIFICATION
 2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3   and Procedures Manual of the United States District Court for the Southern District of
 4   California, I certify that the content of this document is acceptable to counsel for all
 5   parties and that I have obtained authorization for all of the foregoing signatories to affix
 6   their electronic signature to this document.
 7   DATED: November 12, 2020                THOMAS E. MONTGOMERY, County Counsel
 8                                           By: s/MELISSA HOLMES, Senior Deputy
 9                                           Attorneys for Defendant County of San Diego
                                             E-mail: melissa.holmes@sdcounty.ca.gov
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -3-                       NO. 20-CV-2069-H-BGS
